Coyote Hills Golf, Inc. 711 N. 81st Place Mesa, Arizona 85207 October 16, 2009 To: James Allegretto Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Coyote Hills Golf, Inc. (the “Registrant”) Amendment 1 to Item 4.01 on Form 8-K Filed September 21, 2009 File No.: 333-145088 Dear Mr. Allegretto: The following are the Registrant’s responses and revisions to its filing, pursuant to your letter dated September 23, 2009: Amendment No. 1 to Item 4.01 Form 8-K Filed September 21, 2009 1. We note your disclosure that your audit committee approved the dismissal of Moore & Associates, Chartered.Please disclose whether the decision to change accountants, which includes the engagement of a new accountant, was recommended or approved your audit committee.Refer to paragraph (a)(1)(iii) of Item 304 of Regulation S-K. The Registrant has not formed an audit committee of the board of directors.Therefore, the decision to change accountants was made by the board of directors.Resultantly, the first paragraph of the Form 8-K has been revised to remove reference to an audit committee. 2. We note your disclosure that your audit committee approved the dismissal of Moore & associates, Chartered on July 20, 2009.Please disclose the date you actually dismissed Moore & Associates, Chartered.Refer to paragraph (a)(1)(i) of Regulation S-K. The report on Form 8-K has been revised to disclose that the Registrant dismissed Moore & Associates, Chartered on July 20, 2009, as follows: On such same date, the Registrant dismissed Moore & Associates, Chartered as its independent registered public accountants. 3. We note that as of July 20, 2009 and commencing July 20, 2009, you engaged De Joya Griffith & Company, LLC.Please disclose the date you actually engaged the firm as your independent registered public accountant.Refer to paragraph (a)(2) of Item 304 of Regulation S-K. The Form 8-K has been amended to read that De Joya Griffith & Company, LLC was engaged “On July 20, 2009.” Re: Coyote Hills Golf, Inc.
